Citation Nr: 1536102	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated May 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

These issues were previously before the Board in February 2014.  In relevant part, the Board granted an initial rating not to exceed 50 percent for the Veteran's service-connected PTSD, and remanded the issue of entitlement to service connection for vertigo in order to obtain a VA examination.  Such examination was provided in August 2014, with a supplemental statement of the case in September 2014.  Accordingly, the matter of entitlement to service connection for vertigo has been properly returned to the Board for appellate consideration.  

In the February 2014 decision, the Board also remanded the issue of entitlement to service connection for headaches.  In a September 2014 rating decision, the RO granted entitlement to service connection for headaches with migrainous features.  Accordingly, the issue has been fully granted and is no longer on appeal.

The Veteran also timely appealed the Board's denial of a rating in excess of 50 percent for service-connected PTSD to the Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Partial Remand (JMR) the Court vacated the Board's decision regarding this issue, and remanded it to the Board for additional reasons and basis as to why the Veteran was not entitled to a rating in excess of 50 percent.  

The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  In the December 2014 JMR, the Court indicated the Board failed to provide adequate reasons and bases to support its finding that remand for consideration of TDIU under Rice was not warranted.  However, in the meantime, the Veteran filed a TDIU claim with the RO, which was denied in a recent July 2015 rating decision.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received independent adjudication of the TDIU issue from the RO.  The Veteran has not yet filed a notice of disagreement as to the July 2015 rating decision, although he still has several months to do so.  Therefore, the Board's decision not to include a TDIU claim as part of this appeal does not foreclose him from pursuing the issue.  In the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS the Veteran to the RO should he wish to file a notice of disagreement regarding this issue.

The claims file includes additional evidence, including the report from a VA examination, that has not been initially considered by the RO.  However, the file includes a July 2015 written statement from the Veteran's representative waiving RO consideration of the new evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In a March 2015 written brief, the Veteran's representative presented arguments regarding the issue of entitlement to service connection for a right knee condition.  However, this issue was denied by the Board in the prior December 2014 decision, and the Veteran withdrew his appeal concerning this issue before the Court.  See JMR page 1.  Therefore, this issue is not on appeal before the Board.  However, given the statements in the March 2015 written brief, the AOJ should contact the Veteran's representative and clarify if the Veteran would like to file a new claim for entitlement to service connection for a right knee disorder.

In a separate July 2015 written brief, the Veteran's representative asserted the Veteran is entitled to a rating of 50 percent for PTSD earlier than February 23, 2010.  Because service connection was granted effective February 23, 2010, the Board has interpreted the representative's argument as asserting an earlier effective date for the grant of service connection for PTSD.  The issue of entitlement to an effective date for grant of service connection for PTSD prior to February 23, 2010 has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas at any point during the period on appeal.

2.  The Veteran's current vertigo did not begin during, or for several decades after, his active duty service, and was not otherwise related to his service or his service-connected disabilities, including tinnitus and medication for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for service connection for a vertigo disorder have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran is seeking an increased rating for his service-connected PTSD, currently assigned a 50 percent rating throughout the period on appeal under diagnostic code (DC) 9411.  38 C.F.R. § 4.130.
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.


A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

As will be discussed below, the evidence does not establish the Veteran demonstrated occupational and social impairment with deficiencies in most areas, the criteria for a higher 70 percent rating, at any point during the period on appeal.

First, the evidence does not establish the Veteran demonstrated many of the symptoms associated with a higher rating.  For example, the Veteran denied experiencing suicidal ideation throughout the period on appeal, most recently during his January 2015 VA examination.  His speech was consistently noted to be 
normal, and no illogical or obscure thought patterns were noted.  The Veteran was also consistently noted to be fully oriented and presented with good hygiene, therefore no spatial disorientation or negligence of personal hygiene was indicated.  

Although the Veteran experienced both depression and panic during the period on appeal, the evidence does not reflect his depression or panic was near-continuous and affected his ability to function independently, as contemplated by the criteria associated with a 70 percent rating.  Instead, during his September 2010 examination, the Veteran reported experiencing panic attacks daily, or more than weekly, similar to the criteria associated with his current 50 percent rating.  The Veteran also reported experiencing depression ranging from over 50 percent of the time during his September 2010 VA examination, to an estimated two to three days per month during his most recent January 2015 VA examination.  Therefore, the evidence, including the Veteran's statements, does not suggest he experienced near-continuous depression at any point during the period on appeal.  Furthermore, the Veteran was consistently noted to be able to function independently.  Therefore, no symptoms like near-continuous panic or depression affecting ability to function independently were reflected at any point during the period on appeal.

In the December 2014 JMR, the Court directed the Board to specifically address evidence suggesting the Veteran experienced obsessive-compulsive symptoms, similar to obsessional rituals which interfere with routine activities, as contemplated in the rating criteria for a higher 70 percent rating.  Specifically, the Court pointed to the Veteran's reported frequent checking that all doors and windows were locked, including during the night.  During his September 2010 VA examination, the Veteran reported checking the doors and windows frequently.  He described feeling like somebody was watching him, even though he knew that thought was irrational. The examiner related the Veteran's frequent checking of doors and windows to his training as military police during active duty service, and noted, "He does not endorse any other obsessive-compulsive symptom."  

The Veteran continued to report feeling the need to frequently check the locks and windows of his home throughout the period on appeal.  He also described waking several points during the night to check the security of his household, and therefore interrupting his sleep.  During his February 2013 VA examination he further described  needing to check the perimeters of his house, and sometimes going outside to do so.  However, the February 2013 VA examiner also related this behavior to the Veteran's training during active duty service.  He opined, "[The Veteran] does engage in some checking behaviors, but again this activity is more security related than any obsessive-compulsive disorder."  During his most recent January 2014 VA examination, the examiner noted the Veteran demonstrated hypervigilance by having to check the windows, doors, and household frequently.  Therefore, although the Veteran continued to report frequently checking the locks and doors throughout the period on appeal, the medical professionals consistently related this symptom to his hypervigilance and experience as security police in service, rather than as obsessional symptoms.  Therefore, the Board has considered the Veteran's ongoing symptom, but finds this symptom of frequently checking the doors and windows, including waking during the night to do so, does not constitute symptoms like obsessional rituals which interfere with routine activities, as contemplated by a the criteria for a higher 70 percent rating.

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes that the Veteran and his wife have been married for almost 30 years, but that his relationship with his children is strained.  See August 2013 VA Boulder Treatment Notes.  However, both the Veteran and his wife admit that their relationship is strained by his irritability and chronic sleep impairment.  See e.g. Travel Board Hearing Transcript.  In light of such evidence, the Board concludes that the Veteran exhibits some relationship difficulties, particularly with his wife and daughter.  However, the record reflects that he is capable of maintaining relationships as is evidenced by his long-term marriage, his desire to repair his relationship with his daughter, and the camaraderie from other Vietnam Veterans at his therapy sessions.  Furthermore, during his February 2013 VA examination, the examiner specifically noted the Veteran has a "clearly supportive" relationship with his wife which has lasted for several years.  Therefore, the Veteran's impairment in this area does not more closely approximate the criteria for a 70 percent rating.  

The Board also acknowledges that the evidence of record demonstrates that the Veteran has some difficulty in maintaining effective work relationships.  At the Veteran's hearing he testified that going to work every day was very difficult, he would often run out of leave during the year because he took so many days off, and that he retired on the very first day of eligibility because he "had to get out of there."  See Travel Board Hearing Transcript at 8-9.  However, despite these difficulties, the Veteran was successfully employed at the same place for more than 30 years.  Furthermore, the evidence suggests he is currently enjoying his retirement, and he reported enjoying camping and fishing with his wife during his most recent January 2015 VA examination.  Moreover, during this examination the examiner specifically opined that with his current PTSD symptoms, the Veteran could still work in a loosely supervised setting that did not require interaction with the public.  Therefore, the evidence does not reflect the Veteran's occupational impairment meets the criteria associated with a higher rating.  

The evidence does not establish the Veteran experienced deficiencies regarding judgment or thinking.  As noted above, he was consistently noted to have a normal thought process and was fully oriented.  He was also noted to have intact memory and judgment throughout the period on appeal.  The reviewing medical professionals consistently opined the Veteran was able to maintain all activities of daily living.  In a November 2010 report, the Veteran's psychiatrist opined he was fully capable of managing his daily life and personal affairs without limitation.  Therefore, the evidence does not reflect the Veteran experienced deficiencies in judgement or thinking.

Finally, the evaluations by medical professionals throughout the period on appeal further suggest the Veteran's level of impairment due to PTSD most closely approximates the criteria associated with his current 50 percent rating.  For example, he has been assigned GAF scores ranging from a 50, during a January 2012 VA treatment record, to 60, during his September 2010 VA examination.  The most frequently assigned GAF score was 52, see VA psychiatric treatment notes from 2010 through 2011.  GAF scores ranging from 51 to 60 represent "moderate" impairment, as discussed above.  Therefore, the majority of the Veteran's GAF scores suggests moderate impairment, and when evaluated in light of his overall mental health picture suggests a continued 50 percent evaluation is warranted.

Moreover, in the reports from the two most recent VA examiners each specifically opined the Veteran's PTSD was best reflected by the criteria for a 50 percent rating.  The February 2013 VA examiner specifically indicated the Veteran's occupational and social impairment caused difficulties in establishing and maintaining effective work and social relationships.  The January 2015 examiner agreed the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, and opined this led to occupational and social impairment with reduced reliability and productivity.  Therefore, both examiners opined the Veteran's symptoms were best reflected in the criteria associated with a 50 percent rating.  

Finally, as discussed in the prior February 2014 decision, the evidence does not reflect the Veteran even met all the criteria with a 50 percent rating.  For instance, the Veteran does not show symptoms such as stereotyped speech or difficulty understanding complex commands.  Furthermore, the February 2013 VA examiner opined the Veteran's occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria associated with a lower 30 percent rating.  Therefore, all benefit of the doubt was already resolved in the Veteran's favor in granting the currently assigned 50 percent rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on all the foregoing, the evidence does not establish the Veteran demonstrated symptoms like the criteria associated with a higher 70 percent rating for his service-connected PTSD at any point during the period on appeal.  He did not demonstrate deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  Regarding thinking and judgment, he was consistently noted to be fully oriented with a linear thought process.  Regarding work, the evidence suggests that, despite difficulties in workplace relations, the Veteran was successfully employed until he voluntarily retired.  Regarding family, despite a strained relationship with his daughter, the Veteran demonstrated a healthy long-term relationship with his wife and a comradery with fellow veterans.  Finally, although he demonstrated some anxiety, depression, and behaviors of frequently checking the security of his household, these symptoms did not meet the level of impairment contemplated by a higher rating, as discussed in detail above.  Therefore, the criteria for higher 70 percent rating have not been met, and the Veteran's appeal is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of anxiety, depression, and sleep impairment.  These symptoms were specifically contemplated in the schedular rating that was assigned.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Service Connection for Vertigo

The Veteran is also seeking service connection for vertigo, including as due to his service-connected tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

On the Veteran's September 1966 report of medical history at entrance to active duty, he indicated he had a history of dizziness or fainting spells.  The reviewing medical professional indicated the Veteran had occasional dizziness or fainting spells which were not considered disabling.  However, on his enlistment medical examination, the Veteran's head and neurological system were noted to be normal, and there was no mention of dizziness or fainting spells.

If the Veteran's condition is noted upon entry to service, the Veteran must bring a claim for service-connected aggravation of that pre-existing disorder.  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  However, if there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  

In this case, although the Veteran reported a history of dizziness or fainting spells, this condition was not mentioned on his entrance examination report.  Accordingly, the Veteran's pre-existing history of fainting or dizziness was not "noted" at his entrance to service, and the presumption of soundness applies.  38 U.S.C.A. § 1111.  The claims file does not include any other evidence suggesting the Veteran's symptoms of vertigo began prior to his active duty service.  Accordingly, clear and unmistakable evidence has not been presented to establish his condition is pre-existing, and the presumption of soundness is not rebutted.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, aggravation does not apply and the Veteran's appeal will be treated as a claim for service connection.

The Veteran's service treatment records do not reflect he made any complaint of, or sought any medical treatment for, symptoms associated with vertigo at any point during his active duty service.  Instead, on his April 1970 separation examination his ears and neurologic condition were found to be normal.  On the accompanying report of medical history the Veteran indicated he did experience ear, nose, or throat trouble, but clarified he experienced seasonal hay fever and occasional tonsillitis.  The Veteran specifically denied experiencing any dizziness or fainting spells, and the reviewing medical professional noted the Veteran denied any other significant medical history.  Moreover, during his August 2013 hearing, the Veteran indicated he did not have any episodes of vertigo during his active duty service (Hearing Transcript pg. 20).  Therefore, the Veteran did not develop a vertigo disability during his active duty service.

The evidence does not reflect the Veteran sought any treatment for a vertigo disorder until several decades after his separation from active duty service.  Instead, the earliest relevant medical records reflect the Veteran sought treatment for complaints of vertigo and unsteadiness in April 2008.  During this treatment, he reported experiencing similar episodes back in 2006.  The medical professional diagnosed the Veteran with positional benign paroxysmal vertigo and eustachian tube dysfunction.  During his August 2013 hearing, the Veteran estimated he had experienced three such episodes.  Therefore, the Veteran is currently diagnosed with a vertigo disorder.  However, these medical records do not relate the Veteran's diagnosed vertigo disorder to his active duty service or any service-connected disability, including tinnitus and PTSD.

In August 2014, the Veteran was provided with a VA examination.  The Veteran reported experiencing symptoms of vertigo for the last twelve years, or since approximately 2002.  He described the symptoms occurred approximately once a week, came on with quick motion or movement of the head, and could last several hours.  He stated that during attacks it helped to hold his head off the side of the bed to "move the crystals."  The examiner noted the Veteran was diagnosed with benign paroxysmal positional vertigo (BPPV).  He explained that BPPV is related to loose calcium crystal deposits within the posterior semicircular canal of the ear, and was therefore unrelated to the Veteran's service-connected tinnitus.  Because this examiner provided a clear opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeal.

The Board has considered that in an October 2014 letter, the Veteran made a new assertion that his vertigo disorder was due to his medication prescribed to manage his service-connected PTSD.  In a March 2014 letter, the Veteran's VA psychiatrist opined the Veteran's medical physician examined him and was unable to find a physiological cause of his symptoms of episodic light-headedness, among others.  The psychiatrist continued "In the absence of a good physiological explanation, it is as likely as not that these symptoms are related to episodes of anxiety and/or side effects from the medication [the Veteran] takes to combat symptoms of his PTSD."  

However, the medical records do not establish the Veteran's physicians were unable to determine a physiological cause for his vertigo disorder.  Instead, the medical professionals diagnosed BPPV.  The VA examiner explained the Veteran's diagnosed BPPV was caused by calcium deposits in the Veteran's ear.  The examiner's explanation of a physiological etiology is consistent with the Veteran's statements that his symptoms were relieved by holding his head off the side of a bed to reposition the crystals.  Therefore, the medical evidence clearly establishes a physiological explanation for the Veteran's diagnosed vertigo disorder.  Accordingly, the March 2014 letter from the Veteran's VA psychiatrist is based on an inaccurate factual basis, and is therefore not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed vertigo disorder began during, or was otherwise caused by, his active duty service or his service-connected tinnitus or PTSD.  The evidence does not reflect the Veteran developed symptoms of vertigo until several decades after his separation from active service, in approximately the early 2000s.  The medical records do not relate the Veteran's diagnosed vertigo disorder to his active duty service or his service-connected tinnitus or PTSD.  Instead, the VA examiner opined the Veteran's diagnosed vertigo disorder was caused by calcium deposits in his ear, and was therefore unrelated to tinnitus.  Finally, although the March 2014 letter from the Veteran's VA psychiatrist suggested his vertigo was related to his service-connected PTSD, this psychiatrist based his opinion of the lack of a physiological explanation for the Veteran's vertigo disorder.  However, as the VA examiner explained, the Veteran's vertigo was caused the calcium deposits in his ear.  Therefore, the March 2014 letter from the psychiatrist is not probative.  Accordingly, when viewed as a whole, the probative evidence does not establish the Veteran's diagnosed vertigo disorder began during or was otherwise caused by, his active-duty service or service-connected disabilities, including tinnitus or PTSD medication.  The elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In August 2013, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding current severity and any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder is denied.

Entitlement to service connection for vertigo is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


